DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-6, 10-11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 10, 11, 15-16 and 20 of U.S. Patent No. 11,223,973 (hereinafter Pat-973). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, as shown in the following table, claim 11 of Pat-973 recites all the claimed limitations of the claim 1.
Pat-973 Language 
Claims / App Language
11. A wireless local area network data transmission method, comprising: generating, by an access point (AP), 
a physical layer protocol data unit (PPDU) of a wireless local area network, 

wherein the generated PPDU comprises a Physical Layer Convergence Protocol (PLCP) header domain and a data domain, 

wherein the PLCP header domain comprises a preamble and a control domain, and 



the control domain carries duration information, 

wherein the duration information is used for network allocation vector (NAV) setting and protecting transmission of one or more subsequent PPDUs after the generated PPDU in a transmission opportunity (TXOP), and 

a duration indicated by the duration information includes transmission time of the one or more subsequent PPDUs after the generated PPDU in the TXOP; and 

sending, by the AP, the generated PPDU, 

wherein the data domain of the generated PPDU is transmitted by using an orthogonal frequency division multiple access (OFDMA) technology, wherein a medium access control (MAC) header domain of a downlink medium access control protocol data unit (MPDU) carried in the data domain further comprises an OFDMA control field.
1. A wireless local area network data transmission method, comprising: generating, by an access point, 
a physical layer protocol data unit (PPDU) of a wireless local area network, 

wherein the generated PPDU comprises a Physical Layer Convergence Protocol (PLCP) header domain and a data domain, 

wherein the PLCP header domain comprises a preamble and a control domain, 

wherein the control domain carries identifier information of the access point, an identifier of at least one station, and duration information, 

wherein the duration information is for network allocation vector (NAV) setting, wherein the NAV is for protecting transmission of subsequent one or more PPDUs in an OFDMA transmission opportunity (TXOP), and 

wherein a duration indicated by the duration information includes a transmission duration of the subsequent one or more PPDUs in the TXOP; and 

sending, by the access point, the generated PPDU.

Regarding claim 5, claim 15 of Pat-973 recites all the claimed limitations of the claim 5.

Regarding claim 6, as shown in the following table, claim 16 of Pat-973 recites all the claimed limitations of the claim 6.
Pat-973 Language 
Claims / App Language
16. A wireless local area network data transmission method, comprising: receiving, by a station (STA), 

a physical layer protocol data unit (PPDU) of a wireless local area network from an access point (AP), 

wherein the PPDU comprises a Physical Layer Convergence Protocol (PLCP) header domain and a data domain, 

wherein the PLCP header domain comprises a preamble and a control domain, and the control domain carries duration information, 






*wherein the duration information is used for network allocation vector (NAV) setting and protecting transmission of one or more subsequent PPDUs after the PPDU in a transmission opportunity (TXOP), and 

a duration indicated by the duration information includes transmission time of the one or more subsequent PPDUs after the PPDU in the TXOP; and 

obtaining, via parsing, the duration information in the control domain of the PPDU; 


wherein the data domain of the PPDU is received by using an orthogonal frequency division multiple access (OFDMA) technology, 

wherein a medium access control (MAC) header domain of a downlink medium access control protocol data unit (MPDU) carried in the data domain further comprises an OFDMA control field.
6. A wireless local area network data transmission method, comprising: receiving, by a station, 

a physical layer protocol data unit (PPDU) of a wireless local area network from an access point, 

wherein the PPDU comprises a Physical Layer Convergence Protocol (PLCP) header domain and a data domain, 

wherein the PLCP header domain comprises a preamble and a control domain, 


wherein the control domain carries identifier information of the access point, an identifier of at least one station and duration information, and 








wherein a duration indicated by the duration information includes a transmission duration of the subsequent one or more PPDUs in the TXOP; 

parsing, by the station, the identifier information of the access point, the identifier of at least one station, and the duration information in the control domain of the PPDU; and 











*setting, by the station, a network allocation vector (NAV) according to the duration information in the control domain of the PLCP header domain of the PPDU, 
wherein the NAV is for protecting transmission of subsequent one or more PPDUs in an OFDMA transmission opportunity (TXOP).


Regarding claim 10, claim 20 of Pat-973 recites all the claimed limitations of the claim 10.

Regarding claim 11, as shown in the following table, claim 6 of Pat-973 recites all the claimed limitations of the claim 11.
Pat-973 Language 
Claims / App Language
6. A wireless local area network communications apparatus, 
wherein the communications apparatus is disposed in a station (STA), and comprises: a transceiver, configured to 





receive a physical layer protocol data unit (PPDU) of a wireless local area network from an access point (AP), 

wherein the PPDU comprises a Physical Layer Convergence Protocol (PLCP) header domain and a data domain, 

wherein the PLCP header domain comprises a preamble and a control domain, and the control domain carries duration information, 




*wherein the duration information is used for network allocation vector (NAV) setting and protecting transmission of one or more subsequent PPDUs after the PPDU in a transmission opportunity (TXOP), and 

a duration indicated by the duration information includes transmission time of the one or more subsequent PPDUs after the PPDU in the TXOP; and 

a processor, configured to obtain, via parsing, the duration information in the control domain of the PPDU; 

wherein the data domain of the PPDU is received by using an orthogonal frequency division multiple access (OFDMA) technology, 

wherein a medium access control (MAC) header domain of a downlink medium access control protocol data unit (MPDU) carried in the data domain further comprises an OFDMA control field.
11. A station, comprising: a processor; and a non-transitory memory having processor-executable instructions stored thereon; 

wherein the processor is configured to execute the processor-executable instructions to facilitate the following being performed by the station: 

receiving a physical layer protocol data unit (PPDU) of a wireless local area network from an access point, 

wherein the PPDU comprises a Physical Layer Convergence Protocol (PLCP) header domain and a data domain, 

wherein the PLCP header domain comprises a preamble and a control domain, 
wherein the control domain carries identifier information of the access point, an identifier of at least one station and duration information, and 








wherein a duration indicated by the duration information includes a transmission duration of the subsequent one or more PPDUs in the TXOP; 

parsing the identifier information of the access point, the identifier of at least one station, and the duration information in the control domain of the PPDU; and *setting a network allocation vector (NAV) according to the duration information in the control domain of the PLCP header domain of the PPDU, 
wherein the NAV is for protecting transmission of subsequent one or more PPDUs in an OFDMA transmission opportunity (TXOP).


Regarding claim 15, claim 10 of Pat-973 recites all the claimed limitations of the claim 15.

Claims 1, 3-6, 8-11 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8, 11-12, 13-14, 17-18, 19-20 and 23-24 of U.S. Patent No. 10,893,438 (hereinafter Pat-438). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, claim 13 of Pat-438 recites all the claimed limitations of the claim 1.
Regarding claim 3, claim 17 of Pat-438 recites all the claimed limitations of the claim 3.
Regarding claim 4, claim 14 of Pat-438 recites all the claimed limitations of the claim 4.
Regarding claim 5, claim 18 of Pat-438 recites all the claimed limitations of the claim 5.
Regarding claim 6, claim 19 of Pat-438 recites all the claimed limitations of the claim 6.
Regarding claim 8, claim 23 of Pat-438 recites all the claimed limitations of the claim 8.
Regarding claim 9, claim 20 of Pat-438 recites all the claimed limitations of the claim 9.
Regarding claim 10, claim 24 of Pat-438 recites all the claimed limitations of the claim 10.
Regarding claim 11, claim 7 of Pat-438 recites all the claimed limitations of the claim 11.
Regarding claim 13, claim 11 of Pat-438 recites all the claimed limitations of the claim 13.
Regarding claim 14, claim 8 of Pat-438 recites all the claimed limitations of the claim 14.
Regarding claim 15, claim 12 of Pat-438 recites all the claimed limitations of the claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. (US 2014/0321349, “Seok”) in view of Li et al. (US 2017/0048899, “Li”) and further in view of Seok (US 2017/0105143, “Seok2”).
Examiner’s note: in what follows, references are drawn to Seok unless otherwise mentioned.
Seok discloses “Methods of Transmitting and Receiving Frame by Station Operating in Power Save Mode in Wireless LAN System and Apparatus for Supporting Same” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a wireless local area network data transmission method, comprising: 
generating, by an access point, a physical layer protocol data unit (PPDU) ([0343] “The AP may send at least one PPDU to the STA”) of a wireless local area network ([0352] “The transceiver 2630 transmits and/or receives radio signals and implements the physical layer of IEEE 802.11.”, and [0085] “The PLCP sublayer 210 adds the above-described fields to the PSDU to thereby generate a PPDU (PLCP Protocol Data Unit) and transmits the PPDU”), 
wherein the generated PPDU comprises a Physical Layer Convergence Protocol (PLCP) header domain and a data domain ([0085] “the receiving STA receives the PPDU and obtains the information necessary for restoring data from the PLCP preamble and PLCP header and restores data.”), 
wherein the PLCP header domain comprises a preamble and a control domain ([0085] “The PLCP sublayer of the receiving station delivers to the MAC sublayer the RXVECTOR parameter including the control information contained in the PLCP header and the PLCP preamble”), 
wherein the control domain carries identifier information of the access point (Note that Seok does not specifically describe about having AP’s identifier in the header. This will be discussed in view of Li.), an identifier of at least one station ([0077] “transmits the PPDU, with information indicating a group identifier (group ID) in the PPDU as control information”), and duration information, wherein the duration information is for network allocation vector (NAV) setting, wherein the NAV is for protecting transmission of subsequent one or more PPDUs in an OFDMA transmission opportunity (TXOP), and wherein a duration indicated by the duration information includes a transmission duration of the subsequent one or more PPDUs in the TXOP (Note that Seok does not specifically describe about NAV setting and transmission time for other data units. This will be discussed in view of Seok2.); and 
sending, by the access point, the generated PPDU ([0077] “The AP, in case of sending a PPDU to a plurality of STAs”).
It is noted that while disclosing a format of PPDU, Seok does not specifically teach about an identifier of an AP in the control domain. It, however, had been known in the art before the effective date of the instant application as shown Li as follows;
the control domain carries identifier information of the access point ([Li, 0034 and Fig. 4] “multicast or broadcast identifiers may be embedded in the PLCP header 410.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Seok by using the features of Li in order to save resources effectively such that “receivers in the system extend unnecessary power decoding the packets not addressed to them, resulting in an inefficient usage of power.” [Li, 0003].
It is noted that while disclosing a format of PPDU, Seok does not specifically teach about duration information used for NAV setting and transmission of more data units. It, however, had been known in the art before the effective date of the instant application as shown Seok2 as follows;
duration information, wherein the duration information is for network allocation vector (NAV) setting ([Seok2, 0159] “If a receiving STA is not a destination STA of the received frame, the receiving STA can set a Network Allocation Vector (NAV) during the time indicated by the duration field.”), wherein the NAV is for protecting transmission of subsequent one or more PPDUs in an OFDMA transmission opportunity (TXOP) ([Seok2, 0159] “When the NAV is set, the STA considers the channel is busy and does not access the channel.” Note that the NAV is set after the first data unit which contains the duration field with which the NAV is set. Therefore, the channel that the destination STA is communication with a transmitting device is protected for all data after the first data unit. [Seok2, 0159] also describes the duration indicates a TXOP as “the duration field may indicate a remaining Transmission Opportunity (TXOP) duration”), and wherein a duration indicated by the duration information includes a transmission duration of the subsequent one or more PPDUs in the TXOP ([Seok2, 0159] “the duration field may indicate a remaining Transmission Opportunity (TXOP) duration or may indicate an estimated time required for the transmission of the following frame.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Seok by using the features of Seok2 in order to protect data transmission and ensure all data units transmitted in a given time window such that “Since a greater amount of data can be transmitted during a same time period, a transmission efficiency can be increased.” [Seok2, 0023].

Regarding claim 6, a wireless local area network data transmission method, comprising: 
receiving, by a station, a physical layer protocol data unit (PPDU) ([0343] “The AP may send at least one PPDU to the STA”) of a wireless local area network from an access point ([0352] “The transceiver 2630 transmits and/or receives radio signals and implements the physical layer of IEEE 802.11.”, and [0085] “The PLCP sublayer 210 adds the above-described fields to the PSDU to thereby generate a PPDU (PLCP Protocol Data Unit) and transmits the PPDU”), 
wherein the PPDU comprises a Physical Layer Convergence Protocol (PLCP) header domain and a data domain ([0085] “the receiving STA receives the PPDU and obtains the information necessary for restoring data from the PLCP preamble and PLCP header and restores data.”), 
wherein the PLCP header domain comprises a preamble and a control domain ([0085] “The PLCP sublayer of the receiving station delivers to the MAC sublayer the RXVECTOR parameter including the control information contained in the PLCP header and the PLCP preamble”), 
wherein the control domain carries identifier information of the access point (Note that Seok does not specifically describe about having AP’s identifier in the header. This will be discussed in view of Li.), an identifier of at least one station ([0077] “transmits the PPDU, with information indicating a group identifier (group ID) in the PPDU as control information”) and duration information, and wherein a duration indicated by the duration information includes a transmission duration of the subsequent one or more PPDUs in the TXOP (Note that Seok does not specifically describe about NAV setting and transmission time for other data units. This will be discussed in view of Seok2.); 
parsing, by the station, the identifier information of the access point, the identifier of at least one station, and the duration information in the control domain of the PPDU ([0083] “The PLCP sublayer 210 receives from the MAC sublayer a TXVECTOR parameter including control information necessary to generate and transmit a PPDU and control information necessary for the STA to receive and analyze a PPDU.” The analyzing activity is interpreted as parsing.).
It is noted that while disclosing a format of PPDU, Seok does not specifically teach about an identifier of an AP in the control domain. It, however, had been known in the art before the effective date of the instant application as shown Li as follows;
the control domain carries identifier information of the access point ([Li, 0034 and Fig. 4] “multicast or broadcast identifiers may be embedded in the PLCP header 410.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Seok by using the features of Li in order to save resources effectively such that “receivers in the system extend unnecessary power decoding the packets not addressed to them, resulting in an inefficient usage of power.” [Li, 0003].
It is noted that while disclosing a format of PPDU, Seok does not specifically teach about duration information used for NAV setting and transmission of more data units. It, however, had been known in the art before the effective date of the instant application as shown Seok2 as follows;
setting, by the station, a network allocation vector (NAV) according to the duration information in the control domain of the PLCP header domain of the PPDU ([Seok2, 0159] “If a receiving STA is not a destination STA of the received frame, the receiving STA can set a Network Allocation Vector (NAV) during the time indicated by the duration field.”), wherein the NAV is for protecting transmission of subsequent one or more PPDUs in an OFDMA transmission opportunity (TXOP) ([Seok2, 0159] “When the NAV is set, the STA considers the channel is busy and does not access the channel.” Note that the NAV is set after the first data unit which contains the duration field with which the NAV is set. Therefore, the channel that the destination STA is communication with a transmitting device is protected for all data after the first data unit. [Seok2, 0159] also describes the duration indicates a TXOP as “the duration field may indicate a remaining Transmission Opportunity (TXOP) duration”), and wherein a duration indicated by the duration information includes a transmission duration of the subsequent one or more PPDUs in the TXOP ([Seok2, 0159] “the duration field may indicate a remaining Transmission Opportunity (TXOP) duration or may indicate an estimated time required for the transmission of the following frame.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Seok by using the features of Seok2 in order to protect data transmission and ensure all data units transmitted in a given time window such that “Since a greater amount of data can be transmitted during a same time period, a transmission efficiency can be increased.” [Seok2, 0023].

Regarding claim 11, it is a station claim corresponding to the method claim 6, except the limitations “a processor; and a non-transitory memory having processor-executable instructions stored” ([0351 and Fig. 26] “Referring to FIG. 26, the wireless device 2600 includes a processor 2610, a memory 2620, and a transceiver 2630.”, and [0354] “The modules may be stored in the memory 2620 and may be executed by the processor 2610.”)and is therefore rejected for the similar reasons set forth in the rejection of claim 6. 

Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. (US 2014/0321349, “Seok”) in view of Li et al. (US 2017/0048899, “Li”) and Seok (US 2017/0105143, “Seok2”), and further in view of Yoon et al. (US 2014/0294020, “Yoon”).
Regarding claims 2, 7 and 12, it is noted that while disclosing a format of PPDU, Seok does not specifically teach about various fields in a PLCP format. It, however, had been known in the art before the effective date of the instant application as shown Yoon as follows;
the method according to claim 1 the method according to claim 6, and the station according to claim 11, respectively, wherein the preamble includes a legacy short training field (L-STF), a legacy long training field (L-LTF), and a legacy signal field (L-SIG) ([Yoon, 0034 and Fig. 1A] “Referring to FIG. 1(A), the legacy PLCP frame (100) includes a legacy short training field (L-STF) 102, a legacy long training field (L-LTF) 104, a legacy signal (L-SIG) 106, and a Data 108.”, and [Yoon, 0064] “The PLCP preamble 300 may include an STF (short training field) 310, an LTF1 (long training field) 320, an SIG 330”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Seok by using the features of Yoon in order to effectively transmit channel change information such that “to provide a method of transmitting a training field” [Yoon, 0010].

 Claims 3-4, 8-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. (US 2014/0321349, “Seok”) in view of Li et al. (US 2017/0048899, “Li”), Seok (US 2017/0105143, “Seok2”) and Yoon et al. (US 2014/0294020, “Yoon”), and further in view of Kim et al. (US 2017/0245306, “Kim”).
Regarding claims 3, 8 and 13, it is noted that while disclosing a format of PPDU, Seok does not specifically teach about IDs in HE signals. It, however, had been known in the art before the effective date of the instant application as shown Kim as follows;
the method according to claim 2 the method according to claim 7, and the station according to claim 12, respectively, wherein the identifier information of the access point is in a high efficiency signal 1 (HE-SIG 1) of the control domain ([Kim, 0156] “the PPDU frame may further include HE-SIG A, HE-STF, HE-LTF, and HE-SIG B fields. The HE-SIG A field may include, for example, common information. For example, the common information may include Bandwidth, Guard Interval (GI), Length, BSS Color, and so on.”, and [Kim, 0192] “a BSS Color as identification information about a BSS may be included in a HE-SIG A field of the trigger frame”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Seok by using the features of Trainin in order to have more effective apparatus such that “Initiator 110 may exchange one or more transmissions of an aggregation of data units with Responder 150 within an allocated time slot which may be referred to in the context of with embodiments of the present invention as a transmit opportunity (TxOP)” [Trainin, 0021].

Regarding claims 4, 9 and 14, the method according to claim 3 the method according to claim 8, and the station according to claim 13, respectively, wherein the identifier of the access point is an identifier of a basic service set (BSS) ([Kim, 0192] “a BSS Color as identification information about a BSS may be included in a HE-SIG A field of the trigger frame”.

Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. (US 2014/0321349, “Seok”) in view of Li et al. (US 2017/0048899, “Li”), Seok (US 2017/0105143, “Seok2”), Yoon et al. (US 2014/0294020, “Yoon”) and Kim et al. (US 2017/0245306, “Kim”), and further in view of Trainin et al. (US 2007/0237169, “Trainin”).
Regarding claims 5, 10 and 15, it is noted that while disclosing a format of PPDU, Seok does not specifically teach about duration of TXOP remaining time. It, however, had been known in the art before the effective date of the instant application as shown Trainin as follows;
the method according to claim 4, the method according to claim 9, and the station according to claim 14, respectively, wherein the duration information indicates an amount of remaining time after the generated PPDU in the TXOP ([Trainin, 0024] “A HTC field 290 of MPDU header may include setting of a RD flag (e.g., bit 31) and a remaining time of TxOP in duration field 220.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Seok by using the features of Trainin in order to have more effective apparatus such that “Initiator 110 may exchange one or more transmissions of an aggregation of data units with Responder 150 within an allocated time slot which may be referred to in the context of with embodiments of the present invention as a transmit opportunity (TxOP)” [Trainin, 0021].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411